Title: From Benjamin Franklin to Thomas Digges, 7 November 1780
From: Franklin, Benjamin
To: Digges, Thomas


Dear Sir,
Nov. 7. 1780.
I have received several Letters from you lately which I have been unable to answer, a severe Fit of the Gout having confined me to my bed for these three Weeks past.
I inclose the Bill accepted by Mr. Goddard: But I do not clearly see how it is to be managed; for I gave a little Note to Jones acknowledging my having received such a Bill of Security for the Sum lent; and I think the Bill, being for a much larger Sum cannot safely be given up to the Endorser on the Payment of the Small Sum, perhaps it will be best to receive the whole, and put what does not belong to me into the Hands of Dr. Fothergil, as so much Security to him.— The Sharper is as you suppose playing the Same Tricks at Amsterdam, having borrowed Money of M. de Neufville & others there.
I am glad to hear that the unfortunate Gentleman is better, with regard to his Illness, and that his Sprits are good. I think he is in no Danger from his Enemies, tho’ they are not deficient in Malice: I imagine the Principal Danger is of his Health from too close a Confinement. I shall try what care [can] be done by a Letter to an old Friend towards procuring some Relaxation on Parole.
It may be some Satisfaction to him to know that a dirty Attempt to deprive him of some of his Property has not succeeded. A Number of Bills of Exchange, some for considerable Sums drawn upon me in his Favour, others purchas’d by him in America have been presented to me for Acceptance. Their not being endors’d by him occasioned at first some Suspicion, & on Examination of the Bill Book, it was found that precisely the same Bills, endorsed by him to Veuve Babut & Co. at Nantes had already been accepted. On enquiry of the Dutch Banker here how he came by those Bills we learnt that they were sent to him by Mrs. Hopes of Amsterdam, who are intimate Friends, It is said of Sir Joseph York, who probably had them from the Ministers, who found them among our Friends Papers— This may be but [one] among the many other Instances of British Meaness, that tend to make one regret the generous Civilities we have Shown to their People, by delivering up to Passengers & Captains taken Prisoners every Pennyworth of Property they could claim as belonging to them Personally. There is one Instance that Many Gentlemen & Ladies in England may remember, to wit the Treatment they received from Capt. Conyngham, when he took them in the Packet Boat between Holland & Hariwich. By the Way what is become of that honest brave Fellow. Has M. Hartley done any thing for him?
I think the Protection desired for M. Bowman Baggage was sent. As it seem to be lost, I enclose another.
Your Bill for 48 £ on Acct. of the Prisoners will be duly honoured, when it appears.
I wish you would find some Opportunity of sending me the following Books, viz Croxall’s Esop, Watts’s Songs for Children, Watts’s Logic, Lord Mahon’s & M. Lyon’s Treatises on Electriticity and the Nautical Almanach for the Years 1778. 1779. 1780. & 1781. I am with great Esteem, Dear Sir, &c.
Mr. Digges.
